Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-19-1995

United States of America v. Neadle
Precedential or Non-Precedential:

Docket 94-7417




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"United States of America v. Neadle" (1995). 1995 Decisions. Paper 314.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/314


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
     UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT



     No. 94-7417


     UNITED STATES OF AMERICA

     v.

     LAWRENCE NEADLE, JR.,

                              Appellant.

     _______________

     On Appeal from the District Court of the Virgin Islands,
     Division of St. Croix
     (D.C. Criminal Action No. 92-cr-00113-2)



     Argued April 17, 1995

     Before: BECKER, NYGAARD and ROTH,
     Circuit Judges

     Opinion Filed: December 19, 1995

     ______________________

     ORDER AMENDING OPINION
     _______________________


      IT IS ORDERED that the slip opinion in the above case, filed on
December 19, 1995, be amended as follows:
1.    Please delete the second paragraph in Part I.A of Judge Becker's
concurring and dissenting opinion, including footnote 1.
2.    At the end of the third sentence in the first paragraph of Part
I.A.1 of Judge Becker's concurring and dissenting opinion (which reads
"See USSG ? 2F1.1(b)."), please add the following footnote: "Except where
noted, my discussion is based on the 1988 Guidelines."
                       BY THE COURT:

                              /s/ Edward R. Becker
                               Circuit Judge


DATED: March 25, l996
??
(..continued)